COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00324-CV


KATHERINE GALLIEN                                                APPELLANT

                                         V.

OAKCHASE APARTMENTS                                               APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-005436-1

                                     ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      On October 14, 2015, and November 2, 2015, we notified appellant in

accordance with rule of appellate procedure 42.3(c) that we would dismiss this

appeal unless the filing fee was paid. See Tex. R. App. P. 42.3(c). Appellant

has not paid the filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013, 2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: December 3, 2015




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals
fees).


                                    2